My delegation was very much moved by the sad news, which we heard a short time ago from the Secretary-General, of the loss to humanity in the death of Paul Hoffman. It is a loss to science, technology and experience. Mr. Hoffman, with his unrivaled knowledge, his keen interest in humanity, his zeal in the service of mankind and for the acceleration of the development of the developing countries, was an example to all. To his wife and family, to the Secretary-General of the United Nations and to the United States delegation we express our condolences.
214.	Mr. Hassan Makki, our Deputy Premier and the head of our delegation, has been unable to be here in time and I have been entrusted with the reading of the text of the statement of the delegation of the Yemen Arab Republic on his behalf.
215.	Mr. President, I should like to offer you our warmest congratulations on your unanimous election to preside over this session of the General Assembly. Your unique personality, your wide knowledge, your great experience and your successful and sustained struggle for liberty and development were and will remain the motives that led the international community to entrust you with that important duty. If our sister Republic of Algeria is rightly proud of you it is because you represent also the, noble continent of Africa, that vigorous continent which looks forward to a better future and which is trying to take its proper place in the world community, thanks to its successful struggle to eliminate colonialism and repugnant and condemned racial concepts. We reaffirm that our delegation will do its utmost to co-operate with you in the successful fulfillment of the great task which you are now undertaking.
216.	Our unreserved faith in the Charter of the United Nations and our unconditional support for the principles on which this world Organization is based reaffirm our trust in the choice of yourself to occupy your high post and express the conviction of the international community regarding the great role which is being played by the People's Democratic Republic of Algeria in the field of international cooperation and In the restructuring of world, international and economic relations on a just and democratic basis.
217.	My delegation would like to pay tribute on this occasion to the President of the previous session of the General Assembly, Mr. Leopoldo Benites, who in his presidency combined prudence and ability.
218.	My delegation would also like to welcome and express its warmest congratulations to the Republic of Bangladesh, to Grenada and to the Republic of Guinea-Bissau on their admission to membership in the United Nations.
219.	I am very pleased to inform the General Assembly about developments in modern Yemen, which is trying strenuously to emerge from the era of isolationism and underdevelopment, an era in which it was deprived of the benefits of modern civilization, science and technology.
220.	Two weeks ago Yemen celebrated its national day. Thanks to our victories over underdevelopment, reaction and stagnation, we are now harvesting all our potentialities and resources and moving forward in great strides towards a better and more promising future that will restore to this Arab State its ancient glories that were described by the world of the time in terms of the wealth of Saba and Arabia Felix. We have opened wide the doors of Yemen to all that is useful, so that we may take advantage of, and bring to our country and to our sons, the blessings of knowledge and development and all that can lead us to prosperity, while adhering fully to our moral principles and religious precepts. For this reason, we have drawn from modern concepts provisions for the latest type of democratic institutions and progressive constitutions that are in keeping with our religion and faith and our traditions, which are based on consultation and justice. We are now applying the best administrative system that can ensure the attainment of our ideal objectives.
221.	In the field of education, we have built and are building hundreds of schools and institutes in order completely to wipe out ignorance and illiteracy, and we have established a young and ambitious university. We have sent out missions to our sister countries and to other friendly countries in order for them to learn as much as they can, in collaboration with UNESCO, in their particular fields of specialization.
222.	In the field of public health, we have built and are building hospitals and clinics. We are recruiting our own doctors and all doctors coming to our country from our sister countries. In this area we are cooperating with WHO to the extent that we can, with a view to eradicating epidemics and disease.
223.	In the field of social affairs and labor, we have established a special ministry and enacted modern laws for the purpose of developing our society and ensuring social justice in its highest concepts. In this area we are co-operating with the ILO.
224.	Also in the field of labor, for purposes of ensuring communication in all its forms, we have built many roads. Strenuously and indefatigably, we are completing a vast, country-wide network of roads that will link the coast with the hinterland, passing through very lofty mountains exceeding 3,000 meters in altitude, connecting the cities with each' other, on the one hand, and with the countryside on the other. We have also built a modern port on the Red Sea and are engaged in building two other ports. Through telecommunications, we have connected Yemen with the whole world: by telephone and telex and with modern airports and international airlines. In collaboration with ITU, we have built a network that can be considered among the most modern.
225.	In order to develop agriculture and our country is, first and foremost, an agricultural one, cultivating a variety of crops in different areas we have created modern farms and are trying to improve irrigation by both surface and underground water. In this field we are collaborating with FAO.
226.	We are also working in other fields of activity, seriously and arduously, with the aim of ridding ourselves as rapidly as possible of the heritage of underdevelopment by advancing along the road to development and growth, in order to guarantee a dignified life to the 8 million people of our country. I wish to take this occasion to thank our sister countries and the other friendly countries that have extended their assistance to us in generous fashion and with no strings attached.
227.	After a period of stagnation, our co-operation with the technical agencies and various bodies of the United Nations and the international financial institutions has grown, and every year witnesses an increased understanding of the needs of Yemen on the part of these important agencies. This increase in their understanding results in an increase in the credit that can be extended to our country, thus assisting us greatly along the path of growth and development. Yemen also is thankful for the assistance that is being extended to it by UNDP and by other financial institutions that have provided us with assistance.
228.	We all know very well that the object of including the name of Yemen among the 25 developing States is to implement all the resolutions adopted by the international community with a view to pushing forward this group of nations as quickly as possible; and we are sure that the assistance of our friends and the help of the international community will fail in reaching that objective unless we, the peoples and Governments, work hard and exploit all our resources, as we are now indefatigably engaged in doing. We also believe that the inclusion of our country's name in the list of the 25 developing countries is an additional incentive for us to step up our goal of development. We have learned from our own experience and from that of others in positions similar to ours that the development of our economy merits all our care and understanding and an open mind.
229.	There have been developed some limited industrial and economic enterprises that could be successfully undertaken by government. The other enterprises, however, need capital, initiative, experience, expertise and personal effort, and for that reason my Government has enacted the most liberal laws for the purpose of encouraging investment on the part of both national and foreign capital with a view to bringing about a renaissance that will provide prosperity for the country and an honest and dignified living for the increasing numbers of our ambitious youth.
230.	We have recently signed two agreements for investment in, and prospecting for, oil off our shores, and we sincerely hope that this economic co-operation will succeed, so that we can dedicate all the income and revenue from this valuable resource to raising the standard of living of our people and developing our country.
231.	Together with our brothers in the southern part of Yemen, we look forward with great hope to the happy day when the total and natural unification of Yemen, within its historic boundaries, which is the ambition of every Yemeni, can be achieved, so that the Yemeni people as one can fulfill its ambitions and aspirations for development, prosperity and happiness, thanks to the historic unity long cherished by all the people.
232.	Permit me to turn, particularly on the occasion of the mention of oil, to the position of Yemen regarding all the problems and questions which have been referred by the Organization to its Economic and Social Council.
233.	Ir. this Hall the President of the United States dealt with the question of energy and food all over the world. While my delegation shares the United States President's concern about energy and food, I would draw attention to the fact that oil and gas are limited in quantity and are not renewable. For this reason it is the duty of all humanity to do its best to economize and cut down on its consumption of this resource, so that mankind will not soon be deprived of it; and this particularly as oil not only can be used as energy but also, as a raw material, has thousands of derivatives that can benefit mankind, in the form of medicines and other things.
234.	Every scarce non-renewable resource that is of benefit to all must be the concern of all people and they must fix its price in relation to its scarcity, its importance and its value. However, as there are a number of developing States still in need of oil to help them to ensure the quick pace of their development, it has become necessary to help those developing countries facing oil shortages to acquire oil at reasonable prices. This can be achieved through assistance in kind or. by other practical steps which the oil-producing countries are taking now, and for which we thank them. We heard evidence of that a few moments ago from the Foreign Minister of the United Arab Emirates.
235.	As for food and the vital need for it and the fears resulting from the decrease in food production, I can say that the Preparatory Committee of the World Food Conference has paved the way for holding the Conference this November in Rome in order to deal with this vital question. The Conference may reach practical solutions, such as the establishment of special funds to finance the increase of crops, to facilitate the acquisition of fertilizers at reasonable prices and to supply high-quality seed and other practical measures. My delegation also shares the views expressed on this question by the Foreign Minister of our sister Republic of Kuwait, Mr. Al-Sabah [2249th meeting], regarding the agricultural policy followed by some developed countries which give financial subventions to farmers in return for which they refrain from cultivating large tracts of land, in order to ensure a decrease in food production and a considerable rise in prices. It is worth mentioning that the present corrective change in the price of oil is not the reason for the rise in the prices of foodstuffs and other goods. That has been substantiated by the Foreign Minister of the United Kingdom himself in his address before the General Assembly, when he said that "the unprecedented world-wide economic boom of recent years led to higher commodity prices prior to the recent increases in world oil prices". [2240th meeting, para. 219.]
236.	The international community has witnessed during the past nine months that is, since the twenty- eighth session of the General Assembly many events and developments which have given proof of the effective role played by the international Organization in developing international relations and have revealed the growing strength of the non-aligned movement and the new positions gained by this movement along the path taken by the developing countries in reaffirming their political independence and national sovereignty over their natural resources.
237.	The initiative of President Houari Boumediene of Algeria that led to the holding of a special session of the General Assembly to discuss raw materials and development was a true indication of the readiness of the third world countries and their seriousness in assuming historic responsibilities for development, on the one hand, and on the other, in reasserting their independence and their true desire to establish a serious dialog with the industrialized countries on a basis of equality in order to discuss the serious defect in the international economic and monetary system.
238.	Here I must refer to the continued monopoly by a few States of the resources of the sea. We hope that the Third United Nations Conference on the Law of the Sea held at Caracas, which dealt with this problem in a practical and realistic manner, will reach at its forthcoming session in March an agreement that will ensure an equitable and just distribution of the tremendous resources of the sea, so that the developing countries, which have been deprived in the past of justice in that distribution, will have a share commensurate with their needs.
239.	We also hope that the eminent personalities of this world will accept the principle of respect for the sovereignty of all States over their territorial waters, including islands and straits, because it is inconceivable and not in the interest of world peace that the fleets of big naval Powers should continue roving the seas of the world without observing or respecting the sovereignty of the small States. In particular those States feel pain when they see the fleets of those Powers approaching their coasts carrying the most lethal weapons of destruction and devastation, including horrendous atomic weapons. We also hope that the seas, including the Indian Ocean, will become zones of peace and security and not zones for dangerous military rivalry. We sincerely hope on this occasion that the Ad Hoc Committee on the Indian Ocean, of which Yemen has the honor to be a member, would arrive at proposals that would lead to avoiding this continued military rivalry between the big Powers in this part of the world whose importance is growing as a result of the growing importance of oil along its shores.
240.	After having reviewed recent problems and their positive and negative impact on international relations, we would put on record here the viewpoint of my delegation and the view of my country towards some questions which are before the General Assembly.
241.	The problem of colonialism and foreign occupation remains a factor which causes anguish for humanity's conscience and which hinders the progress of peoples, who have been the victims of the crimes of colonization, towards liberty, independence and prosperity. Depriving more than 20 million people of their inalienable right to live free on their own soil and to take part in building a prosperous society, in which justice prevails, runs counter to the spirit of the modern age and is not in keeping with the great developments that have been achieved by twentieth-century man.
242.	It is to be regretted that colonialism and the colonization of Sakiet El Hamra and Rio de Oro, of the African Arab Sahara, which is erroneously called "Spanish Sahara", has not ended. My delegation would denounce the continued colonization of the Arab land and finds it necessary that Spain and the international community should take the necessary steps to end this anomalous situation at this late stage of decolonization. The international community should not accept any measures which would ensure the perpetuation of domination or colonization, whether overtly or covertly. For this reason we support totally the moderate and prudent step which has been taken to place the case of this African-Arab territory before the International Court of Justice as a measure to put an end to colonization in all its forms.
243.	Although we welcome the spirit of realism shown by the new regime in Portugal and its pragmatic stand on the question of some colonies in Africa, we would appeal to them to end all colonial regimes in all parts of Africa which are still under Portuguese domination, particularly in Angola, by granting it, without delay, its legitimate right to self-determination and independence. What we have heard from the Minister for Foreign Affairs of Portugal enhances our optimism and our hope.
244.	The cause of liberty and decolonization in Africa has not come to an end. Namibia is still groaning under the yoke of oppression and barbarism practiced by the racist regime of South Africa. Despite the world's appeals which have been addressed by the United Nations to the minority regime in Johannesburg the intransigence of this minority racist regime and its slighting of world opinion remain unchanged. We have reached the point of no return at which it is useless and futile to issue further resolutions and appeals. In the face of this situation it is the duty of the United Nations, with all its 138 Member States, to take drastic action which would ensure the compliance of South Africa with the resolutions of the General Assembly. We stress the responsibility of Member States to respect and observe their obligations and implement the resolutions on embargoes adopted by the United Nations.
245.	The problem of Southern Rhodesia reflects a particular situation which is identical with what had taken place in occupied Palestine. In both cases, British colonialism had given foreign adventurers and terrorists the opportunity to occupy the two countries and, by encouraging them, to impose their domination over the indigenous peoples of those countries through terrorism and slaughter. We all remember how Great Britain withdrew from Palestine and abdicated its responsibilities as a mandatory Authority. It repeated the same operation in Southern Rhodesia, neglecting its international obligations towards the League of Nations and then towards the United Nations.
246.	The bloody events which have taken place on the island of Cyprus since 15 July last and the regrettable developments which have taken place after the military coup that overthrew the constitutional Government headed by Archbishop Makarios is one of the dangerous negative points in international relationships, Though we do not want to dwell on this problem in detail, we would strongly support the resolutions adopted by the Security Council. We also reaffirm our special concern for and strong awareness of the territorial integrity of the island and the independence of the Republic of Cyprus and its position as a distinguished State among the non-aligned countries.
247.	The world as a whole will not rest until racial discrimination and apartheid as practiced in southern Africa and Rhodesia are completely eradicated. My Government would support all resolutions and measures adopted with a view to ending apartheid and racial or ideological discrimination. How could a man, or a thinker, or an institution, or any Government condemn colonialism and the flouting of people's rights and racial discrimination, without mentioning the noble Palestinian people and their sad fate, and without welcoming the most recent resolution adopted by the United Nations, which has duly recognized this basic and important problem of the world by deciding to deal with it for the first time after a great many years of neglect.
248.	Here in the General Assembly Hall the Palestinian problem will be dealt with. Is the world entitled to continue to remain silent before the oppression and tyranny practiced against an entire people, exceeding three and a half million in number, of sons of Palestine? This Holy Land was chosen by God to be a place of peace and tolerance and not to be a place of tyranny, oppression and injustice. We are sure that the historians of the United Nations will consider this session to be one of the most important sessions ever held by the Organization and that they will call it the session which reinforced the basic rights of the Palestinian people.
249.	Everyone engaged in politics all over the world is now convinced that the noble people of Palestine is worthy of all care and appreciation because this heroic struggling people has proved without doubt and very clearly its genuineness and resolute determination to recover its legitimate rights with unprecedented courage. It has faced and is now facing challenges resolutely and with faith, a fact which has compelled the whole world to admire this people which has risen to its historical responsibilities and has proved its ability to shoulder the heavy burden which has been thrown on its shoulders very recently by the failure of the world community to recognize its basic legitimate rights and the continued injustices of the aggressor. Everybody shares our certainty that there can be no solution to the problem of the Middle East before the Palestinian people has recovered its inalienable and legitimate rights and any sustained neglect of those sacred rights will inevitably result in the further deterioration of the situation in the whole area, a fact which would endanger the whole world.
250.	How can what is called the "Middle East problem" be resolved completely and radically unless a solution is found first to the problem of the Palestinian people whose rights have been denied and who has been expelled from its homeland and has been under the rule of a foreign invader? It is now high time that the world should come to its senses and deal with the cause of the disease, and not be content to avoid its complications and extend its symptoms. For this reason, my Government warmly welcomes the sensible resolution adopted by the United Nations to deal with the Palestinian problem within the proper context and with due care, that is to say, in the General Assembly, and gives the representatives of this noble Palestinian people every chance to explain its cause, to defend it and to put forward practical solutions for it. The bitter experience through which this people has passed has taught it how to contain and deal with the cause of the tragedy facing it, how to defend its legitimate rights and to abide by the concepts and democratic and human principles which have been voiced by it on all occasions.
251.	We are sure that the international community which knows what Zionism is and which fully realizes its dangers, and knows who the Palestinian people is and what are its rights, will listen to the explanations of the Palestinian delegation from this rostrum and will support that delegation as it has done so far in all the various political and non-political conferences and meetings whether held within the United Nations or outside it.
252.	My delegation expects the United Nations to abide by the provisions of its Charter, that is to say, to give the Palestinian people its full untrammeled right to return to its fatherland and to restore to the whole people, regardless of whether they return to their fatherland or not, the right to practice sovereignty and full and immediate independence.
253.	I reaffirm that my Government has unshakable faith in the fact that unless this people is restored to its rights and unless it is given the right to sovereignty and independence in its fatherland, there will never be any lasting peace in the Middle East, and the world's conscience will never be at rest because of the continuation of this tragedy. That is why we call for its radical solution on a just basis. If that is not done the whole area will be engulfed in a destructive war which, in turn, may become a world calamity.
